PONDER, Judge.
We issued a show cause order when ap-pellee filed on December 28, 1982, a motion to dismiss the appeal of Miller Lumber Company, Inc., one of three plaintiffs in the first and one of three defendants in the second of these consolidated cases.
We find in the record a Motion to Traverse and to Dismiss Appeal filed on October 19,1982, with an attached order to show cause signed on October 25,1982, and made returnable on November 12, 1982. There is no evidence in the record that the hearing was held on disposition made of the motion although respondents indicate in brief that the motion was denied. If this has occurred and the failure to complete the record and to disclose that the lower court has acted be intentional, we would consider such conduct reprehensible.
At any rate, we consider the better conduct under the circumstances to be by appeal from the court’s ruling either already made or to be made. See La.C.C.P. Arts. 2088 and 5125.
MOTION DENIED.